    Case: 4:20-cv-01221-MTS Doc. #: 5 Filed: 10/09/20 Page: 1 of 8 PageID #: 37




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

BRANDON SHAW,                                             )
                                                          )
                  Petitioner,                             )
                                                          )
         V.                                               )              No. 4:20-cv-01221-MTS
                                                          )
SHAWN KAHL,                                               )
                                                          )
                                                          )
                  Respondent.                             )

                                     MEMORANDUM AND ORDER

         This matter comes before the Court on review of petitioner Brandon Shaw's petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2254. (Docket No. 1). For the reasons discussed

below, the petition will be denied and dismissed.

                                                   Background

         Petitioner is a self-represented litigant who is currently incarcerated at the Macoupin

County Jail in Carlinville, Illinois. On October 3, 2001, petitioner was found guilty in Missouri

state court of two counts of first-degree assault, and two counts of armed criminal action. State of

Missouri v. Shaw, No. 22011-01498 (22 nd Jud. Cir., St. Louis City). 1 On November 30, 2001, he

was sentenced to fifteen years' imprisonment and five years' imprisonment respectively on the

two first-degree assault convictions,' the sentences to run consecutively. He was also given three

years' imprisonment on each of the armed .criminal action convictions, with those sentences run




1
  Petitioner's underlying state court cases were reviewed on Case.net, Missouri's online case management system.
The Court takes judicial notice of these public records. See Levy v. Ohl, 477 F.3d 988,991 (8 th Cir. 2007) (explaining
that district court may take judicial notice of public state records); and Stutzka v. McCarville, 420 F.3d 757, 760 n.2
(8 th Cir. 2005) (stating that courts "may take judicial notice of judicial opinions and public records").
   Case: 4:20-cv-01221-MTS Doc. #: 5 Filed: 10/09/20 Page: 2 of 8 PageID #: 38




concurrently to the first-degree assaults. Petitioner did not file a direct appeal or motion for

postconviction relief.

       On March 19, 2003, petitioner filed a motion with the Missouri Court of Appeals, seeking

leave to file a late notice of appeal. State ofMissouri v. Shaw, No. ED82677 (Mo. App. 2003). The

Missouri Court of Appeals denied petitioner's motion, explaining that the Court of Appeals did

not have jurisdiction to grant petitioner's request because it had been more than a year since his

judgment became final.

       Petitioner subsequently filed a state petition for writ of habeas corpus on August 1, 2003.

Shaw v. McCondichie, No. 03CV745852 (33 rd Jud. Cir., Mississippi County). The petition was

denied on January 1, 2004. Petitioner next filed a petition for writ of habeas corpus in the Missouri

Court of Appeals. In re Shaw, No. SD26567 (Mo. App. 2004). The Missouri Court of Appeals

denied the petition on October 7, 2004. Petitioner later filed a petition for writ of habeas corpus in

the Missouri Supreme Court. State ex rel. Shaw v. Dwyer, No. SC87077 (Mo. 2005). The petition

was denied on November 1, 2005.

       On June 15, 2006, petitioner filed a petition for writ of habeas corpus pursuant to 28 U.S.C.

§ 2254 in the United States District Court for the Eastern District of Missouri. Shaw v. Steele, No.

4:06-cv-936-CAS (E.D. Mo.). The petition challenged petitioner's conviction in State of Missouri

v. Shaw, No. 22011-01498 (22 nd Jud. Cir., St. Louis City). The petition was dismissed on August

21, 2009. Petitioner did not appeal.

       Since petitioner's § 2254 petition was dismissed, petitioner has filed numerous

postconviction actions in state court, all of which have been rejected. See State v. Shaw, No. 22011-

01498 (22 nd Jud. Cir., St Louis City, Mar. 3, 2016) (describing petitioner's filing history in an

order denying his Missouri Supreme Court Rule 29.12(b) motion).



                                                  2
   Case: 4:20-cv-01221-MTS Doc. #: 5 Filed: 10/09/20 Page: 3 of 8 PageID #: 39




        Petitioner filed the instant action on September 9, 2020.

                                             The Petition

       As noted above, petitioner is a self-represented litigant currently incarcerated at the

Macoupin County Jail in Carlinville, Illinois. He has filed a 28 U.S.C. § 2254 petition on a Court-

provided form. In the petition, he states that he is challenging his conviction in State of Missouri

v. Shaw, No. 22011-01498 (22 nd Jud. Cir., St. Louis City).

       Petitioner presents two separate grounds for relief. First, petitioner states that his trial

counsel was ineffective because of an alleged conflict of interest. (Docket No. 1 at 5). Specifically,

petitioner accuses his trial counsel of representing both him and a co-defendant. (Docket No. 1 at

7). Second, petitioner asserts that he is actually innocent of the charge for which he was convicted.

(Docket No. 1 at 12). In particular, petitioner states that he was not "the person that fired the

shotgun at [the] victim['s]. .. car." (Docket No. 1 at 14).

        With regard to the 28 U.S.C. § 2254 petition that was previously filed, petitioner states that

he "has not been able to effectively present grounds One and Two in state or federal court," because

the Missouri circuit court "withheld the record of the transcript of the trial and sentencing

proceedings for approximately 13 years, due to [petitioner] being unable to afford the cost for said

record." (Docket No. 1 at 19). As such, he asserts that the State of Missouri hindered him "from

effectively presenting and litigating the grounds stated herein." (Docket No. 1 at 20).

       Toward the end, petitioner requests that the Court treat his "petition as a common law writ

of coram nobis, pursuant to 28 U.S.C. § 1651." (Docket No. 1 at 24). He asserts that coram nobis

allows a person to attack their conviction, even after the term of the sentence has been served.

Petitioner further argues that coram no bis "is available without the limitation of time," and that the

one-year statute of limitations in 28 U.S.C. § 2244(d) does not apply to bar his petition. As a result,



                                                   3
   Case: 4:20-cv-01221-MTS Doc. #: 5 Filed: 10/09/20 Page: 4 of 8 PageID #: 40




petitioner contends that he "should be entitled to an opportunity to show that the trial court ... was

withoµt power and lost jurisdiction to proceed to judgment and convict [him]." (Docket No. 1 at

27).

                                             Discussion

        Petitioner is a self-represented litigant who brings this petition pursuant to 28 U.S.C. §

2254, though he also requests that it be treated as a writ of coram no bis. For the reasons discussed

below, the petition must be denied and dismissed because it is successive. See 28 U.S.C. § 2244(b).

Furthermore, petitioner cannot use a petition for writ of coram no bis to challenge a state criminal

conviction.

   A. Successive Petition

       The Anti-Terrorism and Effective Death Penalty Act of 1996 (AEDPA) applies to all

petitions for federal habeas relief filed by state prisoners after the statute's effective date of April
                               '              .


24, 1996. Lindh v. Murphy, 521 U.S. 320, 326-29 (1997). Under the AEDPA, there is a "stringent

set of procedures" that a state prisoner "must follow if he wishes to file a second or successive

habeas corpus application challenging that custody." Burton v. Stewart, 549 U.S. 147, 152 (2007).

Generally, a claim presented in a "successive habeas corpus application under section 2254 that

was presented in a prior application shall be dismissed." 28 U.S.C. § 2244(b)(l). For claims in a

successive application that were not presented in a prior application, however, "the applicant shall

move in the appropriate court of appeals for an order authorizing the district c.ourt to consider the

application." 28 U.S.C. § 2244(b)(3)(A). See also Boyd v. United States, 304 F.3d 813, 814 (8 th

Cir. 2002) (stating that authorization by the Eighth Circuit Court of Appeals is a "prerequisite

under 28 U.S.C. § 2244(b)(3) ... to the filing of a second or successive habeas petition").




                                                   4
   Case: 4:20-cv-01221-MTS Doc. #: 5 Filed: 10/09/20 Page: 5 of 8 PageID #: 41




        Here, as noted above, petitioner filed a prior application for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 on June 15, 2006. That petition challenged the same conviction being

attacked in the instant case. Petitioner's earlier petition was dismissed on August 21, 2009, and

petitioner did not file an appeal.

        To the extent petitioner seeks to relitigate claims he brought in his original§ 2254 petition,

those claims must be dismissed pursuant to 28 U.S.C. § 2244(b)(l). To the extent that petitioner

seeks to bring new claims for habeas1 relief, he must first obtain leave from the United States Court

of Appeals for the Eighth Circuit before bringing those claims in this Court. 28 U.S.C. §

2244(b)(3)(A). Petitioner has not been granted leave to file a successive habeas petition by the

Eighth Circuit Court of Appeals. As such, the petition must be denied and dismissed as successive.

    B. Coram Nobis

        Despite bringing this action pursuant to 28 U.S.C. § 2254, petitioner asks the Court to treat

the "petition as a common law writ of coram nobis pursuant to 28 U.S.C. § 1651." Petitioner makes

this request in order to avoid the one-year limitations period of 28 U.S.C. § 2244(d). However, as

discussed above, the instant petition is subject to dismissal because it is successive, and because

petitioner has not been granted leave by the United States Court of Appeals to file a successive

petition. Petitioner cannot avoid the authorization requirement by simply retitling his § 2254

petition as a petition for writ of coram nobis. See United States v. Lambros, 404 F.3d 1034, 1036

{8 th Cir. 2005) ("It is well established that inmates may not bypass the authorization requirement

of 28 U.S.C. § 2244(b)(3) for filing a second or successive§ 2254 or§ 2255 action by purporting

to invoke some other procedure").

        Furthermore, coram nobis relief cannot be granted to a petitioner seeking to invalidate a

state conviction. As noted by petitioner, the United States Supreme Court has determined that a



                                                  5
   Case: 4:20-cv-01221-MTS Doc. #: 5 Filed: 10/09/20 Page: 6 of 8 PageID #: 42




writ of coram no bis can be used to correct errors occurring during a criminal proceeding, even if

the defendant is no longer in custody. United States v. Morgan, 346 U.S. 502, 505-11 (1954). See

also Kandiel v. United States, 964 F.2d 794, 796 (8 th Cir. 1992) (stating that in a federal criminal

case, a defendant who is no longer in custody may be able to challenge his conviction by means

of a petition for writ of coram nobis). However, coram nobis is only available in the court of

conviction, as part of the original case, and not as a separate action before another court. Morgan,

346 U.S. at 505 n.4 (stating that an application for coram no bis relief"is a step in the criminal case

and not, like habeas corpus where relief is sought in a separate case and record, the beginning of

a separate civil [p]roceeding"). See also Booker v. State ofArk., 380 F.2d 240,243 (8 th Cir. 1967)

(stating that "[p]rocedurally, c_oram nobis is a step in the original criminal proceeding itself''),

overruled in part on other grounds by Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S.

484 (1973); and Trackwell v. Nebraska, 126 Fed. Appx. 336, 337 (8 th Cir. 2005) (dismissing appeal

"because a defendant may seek coram no bis relief only from the court that rendered judgment").

       As noted above, coram no bis relief must be sought in the court of conviction. Because of

this requirement, such relief is not available in federal court for individuals who are challenging a

state court conviction. See Booker, 380 F.2d at 244 (stating that coram nobis relief "is available, if

at all, only in the court which rendered the judgment under attack"). See also Menchaca v.

Nebraska, 2018 WL 3009118, at* 1 (D. Neb. 2018) (stating that petitioner could not challenge his

state criminal conviction by seeking a writ of coram no bis in federal court); Finkelstein v. Spitzer,

455 F.3d 131, 134 (2 nd Cir. 2006) (agreeing with other Circuits "that the district courts lack

jurisdiction to issue writs of coram no bis to set aside judgments of state courts"); Obado v. New

Jersey, 328 F.3d 716, 718 (3 rd Cir. 2003) (stating that petitioner "can seek coram nobis relief only

in state court"); Thomas   v. Cunningham,   335 F.2d 67, 69 (4 th Cir. 1964) (explaining that "coram



                                                  6
   Case: 4:20-cv-01221-MTS Doc. #: 5 Filed: 10/09/20 Page: 7 of 8 PageID #: 43




no bis ... cannot issue under the instant proceeding ... for the judgments are not in the court which

[petitioner] has petitioned"); Sinclair v. Louisiana, 679 F.2d 513, 514 (5 th Cir. 1982) (stating that

"[i]t is well settled that the writ of error coram no bis is not available in federal court to attack state

criminal judgments"); Lowery v. McCaughtry, 954 F.2d 422,423 (7 th Cir. 1992) (stating that coram

no bis cannot be used "to set aside a judgment rendered by another court"); and Rivenburgh v.

Utah, 299 F .2d 842, 843 (10 th Cir. 1962) (stating that "use of the writ is limited by tradition and

rule ... and cannot be used as a ... collateral writ of error between state and federal jurisdictions").

        For individuals who are challenging a federal conviction or sentence, a writ of coram no bis

may be a viable alternative to habeas corpus when sought in the same court where the conviction

occurred. See Kandiel, 964 F.2d at 796. Petitioner, however, is not challenging a federal conviction

or sentence that occurred in this Court. Instead, he is challenging a Missouri state court conviction.

As such, coram no bis relief is not available to him. Therefore, to the extent that petitioner is seeking

relief pursuant to coram no bis, the petition must be dismissed.

    C. Summary Dismissal
                C



        Rule 4 of the Rules Governing § 2254 Cases in the United States District Courts provides

that a district court shall summarily dismiss a§ 2254 petition if it plainly appears that the petitioner

is not entitled to relief. Here, it plainly appears that petitioner is not entitled to relief because he

has previously filed a habeas petition in this Court, and because he has not sought authorization

from the United States Court of Appeals for the Eighth Circuit for the filing of a successive

petition. Moreover, to the extent that petitioner is seeking to bring a petition for writ of coram

no bis, such relief is not available in this Court, because this Court did not render the judgment he

is attacking.




                                                    7
   Case: 4:20-cv-01221-MTS Doc. #: 5 Filed: 10/09/20 Page: 8 of 8 PageID #: 44




    D. Certificate of Appealability

       The Court has considered whether or not to issue a certificate of appealability. In order to

issue such a certificate, the Court must find a substantial showing of the denial of a federal right.

See Tiedeman v. Benson, 122 F.3d 518, 522 (8 th Cir. 1997). "A substantial showing is a showing

that issues are debatable among reasonable jurists, a court could resolve the issues differently, or

the issues deserve further proceedings." Cox v. Norris, 133 F.3d 565,569 (8 th Cir. 1997). Petitioner

has not made such a showing, so the Court will not issue a certificate of appealability.

   E. Motion to Appoint Counsel

       Petitioner has filed a motion to appoint counsel. (Docket No. 3). The motion will be denied

as moot as this petition is being denied and dismissed.

       According! y,

       IT IS HEREBY ORDERED that petitioner's petition for writ of habeas corpus pursuant

to 28 U.S.G. § 2254 (Docket No. 1) is DENIED AND DISMISSED. A separate order of dismissal

will be entered herewith.

       IT IS FURTHER ORDERED that petitioner's motion for appointment of counsel

(Docket No. 3) is DENIED AS MOOT.

       IT IS FURTHER ORDERED that the Court shall not issue a certificate of appealability.

       Dated this ~day of        {!) c./ubefL-       ,2020 ..


                                                 MATTHEWT. S HELP
                                                 UNITED STATES DISTRICT JUDGE




                                                 8
